Citation Nr: 1505751	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-48 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to May 4, 2009, and 30 percent thereafter for service-connected maxillary sinusitis and vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from September 1952 to July 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was brought before the Board in November 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Veteran submitted a VA Form 21-4142a, authorizing the release of records to VA from two private medical facilities.  To date, VA has not made an effort to obtain these records.  VA must make reasonable efforts to assist a claimant in obtaining the evidence necessary to substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Utilizing the September 2014 VA Form 21-4142a, contact the two private treatment providers identified by the Veteran and request all available records related to treatment for the Veteran's service-connected sinusitis and rhinitis.  Allow a reasonable period of time for response.  If no response is received, at least one follow-up request must be attempted.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


